UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-2490



EDDIE W. HARRIS, JR.,

                                            Plaintiff - Appellant,

         versus

VIRGINIA GRAINER;   MAGGIE   LOULLA;   INTERNAL
REVENUE SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-96-358-3)


Submitted:   February 13, 1997             Decided:   March 4, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Eddie W. Harris, Jr., Appellant Pro Se. William Sears Estabrook,
III, Pamela C. Berry, Michaelle Bachand O'Connor, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Appellant appeals the district court's order dismissing his tax

refund suit for lack of jurisdiction. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Harris
v. Grainer, No. CA-96-358-3 (E.D. Va. Sept. 24, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2